         Case 1:18-cv-12217-WGY Document 30 Filed 03/20/19 Page 1 of 3
                                                                                      ijjjjailDIT A



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




JOSEPH A. CARI, JR.,
     Plaintiff,
V.                                                                .^L1§;9V^217-WGY
                                                          YOJiNVs, u.uy
                                                          So ordered' as clie2 case
                                                                               c a s e management

MEDCAP GROWTH EQUITY LLC and                              scheduling ordr-T
CHRISTOPHER VELIS,                                             Discovery
        Defendants.                                                Dispositive ...-:cr.5 due^^t^
                                                           U.S.    District i

                 JOINT PROPOOED CASE MANAGEMENT SCHED

       Pursuant to this Court's Order (Dkt. 22) of March 5, 2019, counsel for the parties have
conferred and now submit this Joint Proposed Case Management Schedule. This Scheduling
Order is intended to provide a reasonable timetable for discovery and motion practice in order to
help ensure a fair and just resolution of this matter without undue expense or delay. See Fed. R.
Civ. P. 1.



                        Timetable for Discovery and Motion Practice

        This case was filed on October 24,2019. Defendants filed their motion to dismiss on
January 11,2019. Defendants' answer is due on March 27,2019. Counsel accordingly propose
the following pretrial schedule:

         1.    INITIAL DISCLOSURES required by Fed. R. Civ. P. 26(a)(1) must be served on
               or before April 12.2019.

         2.    AMENDMENT OF PLEADINGS: Except for good cause shown, no motions
               seeking leave to add new parties or to amend the pleadings to assert new claims or
               defenses may be filed after September 2. 2019.

         3.    SETTLEMENT CONFERENCE:               A settlement conference will be held after
               September 30, 2019, or sooner by order of the Court in response to a request by
               the parties or otherwise.

         4.    FACT DISCOVERY, other than expert discovery, including service of and
               responses to written discovery requests and all depositions, to be completed by
               December 2. 2019.
     Case 1:18-cv-12217-WGY Document 30 Filed 03/20/19 Page 2 of 3



    5.     EXPERT DISCOVERY


           a.     Plaintiffs trial experts must be designated, and information required by
                  Fed. R. Civ. P. 26(a)(2) disclosed by December 2. 2019.

           b.     Plaintiffs trial experts must be deposed no later than January 6,2020.

           c.     Defendants' trial experts must be designated and information required by
                  Fed. R. Civ. P. 26(a)(2) disclosed by January 6. 2020.

           d.     Defendants' trial experts must be deposed no later than February 6,2020.

    6.     DISPOSITIVE MOTIONS

           a.     Dispositive motions, such as motions for summary judgment or partial
                  summary judgment and motions for judgment on the pleadings, must be
                   filed and served no later than January 10.2020.

           b.     Oppositions to dispositive motions must be filed and served within
                i twenty-eicht      days after service of the motion.

           c.     Any reply in further support of a dispositive motion must be filed and
                  served within seven (7) days after service of the opposition to the
                  dispositive motion.

   7.      INITIAL AND PRETRIAL CONFERENCES. Parties are to be ready for trial
           April 6.2020. The initial pretrial conference will be scheduled for March 2020.
           The parties must prepare and submit a pretrial memorandum in accordance with
           Local Rule 16.5(d) five business days prior to the date of the conference. The
           Court may also schedule interim pretrial conferences as it deems appropriate.


                                 Procedural Provisions

1. Modification of Scheduling Order. Motions to extend or modify the foregoing
   deadlines will be granted only upon a showing of good cause, supported by affidavits,
   other evidentiary materials, or references to pertinent portions of the record. All motions
   to extend a discovery deadline shall contain a brief statement ofthe reasons for the
   request; a summary of the discovery, if any, that remains to be taken; and a specific date
   when the requesting party expects to complete the additional discovery, join other parties,
   amend the pleadings, or file a motion.

2. Motions to Compel or Prevent Discovery. Except for good cause shown, motions to
   compel discovery, motions for protective orders, motions to quash, motions to strike
   discovery responses, and similar motions must be filed no later than the close of fact
   discovery or the close of expert discovery, whichever deadline is relevant. If additional
   discovery is compelled by the Court after the relevant deadline has passed, the Court
   may enter such additional orders relating to discovery as may be appropriate.
     Case 1:18-cv-12217-WGY Document 30 Filed 03/20/19 Page 3 of 3



3. Status Conferences. A status conference after (or close to) the close of fact discovery
   will be scheduled for case management purposes. Any party who reasonably believes
   that a status conference will assist in the management or resolution of the case may
   request one from the Court upon reasonable notice to opposing counsel.

4. Early Resolution of Issues. The Court recognizes that, in some cases, resolution of one
   or more preliminary issues may remove a significant impediment to settlement or
   otherwise expedite resolution of the case. Counsel are encouraged to identify any such
   issues and to make appropriate motions at an early stage in the litigation.

5. Protective Order. By separate filing, the Parties will jointly move for entry of a
   Stipulated Protective Order to govern discovery and disclosure of confidential materials.


                                                 By the Court,


    Dated:
